 In the Matter of MONSANTO CHEMICAL COMPANY, CLINTON LABORA-TORIES,OAK RIDGE, TENNESSEE, EMPLOYERandINTERNATIONALASSOCIATION OF FIREFIGHTERS, AMERICAN FEDERATION OF LABOR,PETITIONERCase No. 10-R-2231ORDER DIRECTING HEARINGApril 27,1948On March 16, 1948, the Board issued its Decision and Direction ofElection in the above-entitled proceeding (76 N. L. R. B. 767).Thereafter, the Board was advised that the Employer was no longeracting as employer for the operation of Clinton Laboratories (nowknown as Oak Ridge National Laboratory), under the aegis of theAtomic Energy Commission, and that Carbide and Carbon ChemicalCorporation is the present contractor for this operation and is actingas the employer of the employees concerned.Thereupon, the Board issued an order that cause be shown whyCarbide and Carbon Chemical Corporation should not be substitutedas the Employer in the place of Monsanto Chemical Company.On April 12, 1948, Oak Ridge National Laboratory, Division ofCarbide and Carbon Chemical Corporation, filed with the Board itsresponse to the said order to show cause stating in substance the fol-lowing allegations :(1)We are not the legal successors to the Monsanto Chemical-Company and did not undertake to assume any of the MonsantoChemical Company's obligations;(2)The Board has previously ruled that there should be onlyone bargaining unit in each of the Oak Ridge plants; and(3) Since an A. F. of L. union is certified as the bargainingagent for the production and maintenance workers, such unioncould not represent the firemen who come within the definition ofguards in the Act.The Board, having duly considered the matter, finds that the saidresponse to its order to show cause raises substantial and material is-sues.Accordingly, we shall set aside our Direction of Election in this77N L R B,No.61383 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter and shall direct that a hearing be held at which Carbide andCarbon Chemical Corporation may be heard.IT IS HEREBY ORDERED that the Direction of Election issued March 16,1948, be, and it hereby is, set aside ; andIT IS HEREBY FURTHER ORDERED that the above-entitled proceeding be,and it hereby is, referred to the Regional Director for the Tenth Regionfor the purpose of conducting a further hearing on all issues raised bythe petition herein and that the said Regional Director be, and he,hereby is, authorized to issue notice thereof.CHAIRMAN HERZOG took no part in the consideration of the aboveOrder Directing Hearing.